 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   SULEIMAN QAZZA,               ) NO. CV 18-5747-DSF(E)
                                   )
12             Plaintiff,          )
                                   )
13        v.                       )    ORDER ACCEPTING FINDINGS,
                                   )
14   AGENT ICE ARTURO TREVINO,     )    CONCLUSIONS AND RECOMMENDATIONS
                                   )
15                                 )    OF UNITED STATES MAGISTRATE JUDGE
               Defendant.          )
16   ______________________________)

17

18         Pursuant to 28 U.S.C. section 636, the Court has reviewed the

19   Complaint, all of the records herein and the attached Report and

20   Recommendation of United States Magistrate Judge.     No objections have

21   been submitted.   The Court accepts and adopts the Magistrate Judge’s

22   Report and Recommendation.

23

24         IT IS ORDERED that Judgment shall be entered dismissing the

25   action without prejudice.

26   ///

27   ///

28
 1        IT IS FURTHER ORDERED that the Clerk serve forthwith a copy of

 2   this Order and the Judgment of this date on Plaintiff.

 3

 4             DATED: May 6, 2019.

 5

 6

 7                                      _______________________________
                                                DALE S. FISCHER
 8                                       UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                       2
